366 F.3d 691
UNITED STATES of America, Plaintiff-Appellee,v.Francisco CAMPOS-FUERTE, Defendant-Appellant.
No. 03-10055.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted October 10, 2003.
Filed February 4, 2004.
Amended April 26, 2004.

W. Scott Quinlan, Fresno, CA, for the appellant.
David L. Gappa, Assistant United States Attorney, Fresno, CA, for the appellee.
Appeal from the United States District Court for the Eastern District of California, Robert E. Coyle, Senior District Judge Presiding. D.C. No. CR-02-5393-REC.
Before HUG, B. FLETCHER, and TASHIMA, Circuit Judges.

ORDER

1
The Opinion filed on February 4, 2004 and reported at 357 F.3d 956 is amended as follows: on Slip Opinion page 1612, Line 1, 357 F.3d at 958, the first sentence is amended to read:


2
This case requires us to decide whether a conviction under California Vehicle Code section 2800.2, as it existed in 1992, is a crime of violence as defined by 18 U.S.C. § 16(b).


3
All subsequent footnotes are renumbered accordingly.